Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-004997 and optionally Tedesco et al. 6351306.
‘997 teaches, especially in para. 47-51, a carbon electrode/EDLC material having overlapping D/G and that a high value is desirable. This would hold true regardless of what wavelength is actually used to measure it. Forming the claimed material is thus an obvious expedient to make an useful battery. Table 1 teaches the area.
The purity (claims 3-5) is obvious to avoid contamination and problems due to ion conduction or mobility. The pore volume is obvious to provide the surface area desired. As to the process and source materials, these do not directly impact the actual product, as the materials were destroyed when converted to carbon.
Tedesco is cited to show that the claimed wavelength is commonly used, thus an obvious choice to measure the properties of a material. See col. 2. 
 
 Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. 
The width taught by ‘997 overlaps the claimed range. Even if measured differently, the material may still be the same. Note also citation of the reference for the wavelength.
The terminal disclaimer filed in US patent 10984963 over the present application is noted. Applicant is reminded of their duty to disclose relevant applicants of the same assignee.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736